CAUSE NO. 76813-CR

THE STATE OF TEXAS                                        412th District Court
                                                                                     FILED IN
vs                                                        of                   14th COURT OF APPEALS
Johnnie Leroy Brown, II                                   Brazoria County, Texas HOUSTON, TEXAS
                                                                              9/21/2015 2:19:14 PM
                                 NOTICE OF ASSIGNMENT ON APPEAL               CHRISTOPHER A. PRINE
                                                                                       Clerk
         ON THE 16th day of September, 2015, the defendant in the above styled and numbered
cause excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, Fourteenth Judicial District.

Date of Judgment or Other Order Appealed From: 9/8/15

Date of Sentencing: 9/8/15

Name of Trial Court Judge:          David E. Garner

Name of Court Reporter:            Jill Friedrichs

Name and Address of Defense Attorney on Appeal:
                           Keith G. Allen, (Appointed)
                           236 CR 94, Suite 106
                           Pearland, Texas 77584

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? 9/21/15

Appeal Bond: No               Date N/A

Offense and Punishment: CTS 1 & 2 - CONTINUOUS SEXUAL ABUSE OF A CHILD;
CT 3 - AGGRAVATED SEXUAL ASSAULT; CRIMINAL EPISODE
CTS 1 & 2 – THIRTY (30) YEARS – TDCJ-ID; CT 3 FORTY (40) YEARS – TDCJ-ID

                                                     RHONDA BARCHAK, District Clerk

                                                     By /S/ Kathleen McDougald, Deputy


Appeal Notice of Assignment
                                             12410




STATE OF TEXAS                              §
                                            §
vs.                                         §
                                            §
JOHNNIE LEROY BROWN, II                     §        412™ JUDICIAL DISTRICT

                          DEFENDANT'S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Johnnie Leroy Brown, II, by and through undersigned trial counsel, respectfully

submits this, his Notice of Appeal of the Judgment of Conviction and Sentence entered against him

on all counts in the above-numbered cause to the First and/or Fourteenth Court of Appeals in

Houston, Texas.


                                                     Respectfully submitted,

                                                     LAW OFFICES OF D. CRAIG HUGHES


                                                     0. c
                                                     7322 Southwest Freeway - Suite 1100
                                                     Houston, Texas 77074
                                                     (713) 535-0683
                                                     (713) 981-3805 (FAX)

                                                     TRIAL COUNSEL FOR DEFENDANT
                                                     JOHNNIE LEROY BROWN, II
 '•



                                CERTIFICATE OF SERVICE

       The undersigned certifies that he hand delivered a true and correct copy of the foregoing
Defendant's Notice of Appeal to the Brazoria County District Attorney's Office on this the 16th day
of September, 2015.
                                              12410

                                                                            _          U!B~lii!ID
                                                                            •t.leiii.:a'Qiock.= 11                 M.

                                                                                      SEP 2 1 2015
                                         NO. 76813-CR
                                                                                ~~~d.-<
                                                                            Clerk of District Court Brazoria Co., Texas
STATE OF TEXAS                                   §           IN THE DISmtiCT COURT kd\MDEPUTY
                                                 §
vs.                                              §           412th JUDICIAL DISTRICT
                                                 §
JOHNNIE LEROY BROWN, II                          §           BRAZORIA COUNTY, TEXAS


                                 MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Johnnie Leroy Brown, II, the Defendant in the above styled and

numbered cause, and files this Motion for New Trial pursuant to Rule 21 of the Texas Rules of

Appellate Procedure, and in support thereof would show this court the following:

       1.       The Defendant was sentenced on September 8, 2015. This Motion, filed within

the thirty-day timetable, is therefore timely. A hearing must be commenced before the 75th day

after the sentence or this motion is overruled by operation oflaw.

       2.       The verdict in this cause is contrary to the law and the evidence. See Tex. R.

App. P. 21.3.

       3.       For the foregoing reasons, and for such other reasons that may arise on the

hearing of this Motion, Defendant requests a new trial.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court set aside

the judgment of conviction entered in this cause and order a new trial on the merits.

                                             Respectfully submitted,

                                             Law Offices of Keith G. Allen, PLLC
                                             2360 CR 94, Suite 106
                                             Pearland, TX 77584
                                             Tel: (832) 230-0075
                                             Fax: (832) 413-5896
                                                        By:      j